1                                                        Honorable Judge Christopher M. Alston
                                                         Chapter 13
2                                                        Hearing Location: Seattle
                                                         Hearing Date: August 1, 2019
3                                                        Hearing Time: 9:30 a.m.
4

5

6                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE WESTERN DISTRICT OF WASHINGTON
7
     In re:                                              CASE NO.: 19-11948-CMA
8
     Stefan Persson dba Stefan Persson,                  CHAPTER 13
9

10
              Debtor.                                    OBJECTION TO CONFIRMATION
                                                         BY DEUTSCHE BANK NATIONAL
11                                                       TRUST COMPANY, AS TRUSTEE FOR
                                                         HOLDERS OF THE GSAA HOME
12                                                       EQUITY TRUST 2005-8

13            Deutsche Bank National Trust Company, as Trustee for Holders of the GSAA Home
14   Equity Trust 2005-8 through its servicing agent Bank of America, N.A. (“Creditor”), objects to
     confirmation of the proposed chapter 13 plan (The “Plan”) of Stefan Persson (“Debtor” herein).
15
     The basis for this objection is that the Plan does not comply with the provisions of Title 11,
16
     chapter 13 of the United States Bankruptcy Code and thus should not be confirmed by the Court.
17

18
                                              I.    BACKGROUND
19
              On or about April 4, 2005, Stefan R. Persson and Lisa K. Persson executed and delivered
20
     a note in favor of Countrywide Home Loans, Inc. in the original principal amount of
21
     $649,750.00. This Note was secured by a Deed of Trust (“Deed”) encumbering real property
22   commonly described as 2666 37th Ave SW, Seattle, WA 98126 (“Property”). Creditor is the
23   holder of the note or services the note for the holder.
              On May 23, 2019, Debtor filed for protection under Title 11, chapter 13 of the United
24
     States Code under cause number 19-11948-CMA in the above listed court.
25

26   Objection to Confirmation - 1                                          McCarthy & Holthus, LLP
     MH# WA-19-155133                                                       108 1st Avenue South, Ste. 300
                                                                            Seattle, WA 98104
27                                                                          (206) 596-4856

28
       Case 19-11948-CMA             Doc 18    Filed 06/18/19   Ent. 06/18/19 14:56:07       Pg. 1 of 4
1             The outstanding balance due on the Note as of filing is approximately $852,410.85. As
     of the same date the loan is contractually due for the April 1, 2012 payment.
2
              The pre-petition arrears, including payments, late charges, escrow advances and accrued
3
     fees and costs are approximately $359,063.22 as will be detailed in Creditor’s filed proof of
4    claim. The monthly payment due as of June 1, 2019 was $4,754.34.
5

6                                     II.     ARGUMENT AND AUTHORITY

7
              Under 11 U.S.C. § 1325(a)(5) the Court shall confirm a plan only if as to each secured
8    claim the claim holder accepts the plan and the plan provides for distribution to that creditor in

9    an amount not less than the value of the allowed secured claim.            The plan as proposed
     contemplates sale of the Property, but it is unclear whether sale is possible in light of all
10
     obligations owed and there is no remedy provided in the event that a sale is not feasible.
11
              Under 11 U.S.C. § 1325(a)(6) the Court shall confirm the plan only if the Debtor
12   demonstrates an ability to make all payments under the plan and otherwise perform on the
13   provisions of the plan. Debtor has failed to indicate an intent to make any payments to the

14
     trustee and thus there is no source to fund the obligations of the plan absent a hoped for sale of
     property.
15
              Under 11 U.S.C. § 1325 (a)(1) and 1322 (b)(2) a plan may not modify the rights of a
16
     holder of a claim secured only by an interest in real property that is the Debtor’s personal
17   residence. The proposed plan modifies the right of Creditor to a regular monthly installment

18   payment.
              Under 11 U.S.C. § 1325 (a)(1) and 1322 (b)(5) a plan must provide for the cure of an
19
     existing default within a reasonable time and require the maintenance of payments while the case
20
     is pending on a secured claim on which the last payment is due after the date on which the final
21   payment under the plan is due. The plan as proposed is dependent entirely on a sale but no
22   parameters or details are provided to establish a timeline for cure or other remedy.

23
     //
     //
24
     //
25

26   Objection to Confirmation - 2                                           McCarthy & Holthus, LLP
     MH# WA-19-155133                                                        108 1st Avenue South, Ste. 300
                                                                             Seattle, WA 98104
27                                                                           (206) 596-4856

28
          Case 19-11948-CMA          Doc 18   Filed 06/18/19   Ent. 06/18/19 14:56:07         Pg. 2 of 4
1
                                              III.     CONCLUSION
2

3             For the reasons listed above, the chapter 13 plan as proposed fails to comply with the
     requirements of United States Code Title 11. Therefore, Creditor respectfully requests the Court
4
     deny confirmation of the proposed Chapter 13 plan. If the court sustains this objection and
5
     denies confirmation, Creditor respectfully requests that the Court set a deadline by which an
6    amended plan is to be filed. Creditor further requests that if the Debtor does not file the
7    Amended Plan by the date imposed by the Court, that the Trustee be permitted to submit an order

8    dismissing the bankruptcy case for failure to comply with the order of the court.

9
     Dated: June 18, 2019                            McCarthy & Holthus, LLP
10

11                                                   /s/ Lance E. Olsen
                                                     Lance E. Olsen, Esq. WSBA# 25130
12                                                   Michael S. Scott WSBA# 28501
                                                     Attorneys for Movant
13

14

15

16

17

18

19

20

21

22

23

24

25

26   Objection to Confirmation - 3                                             McCarthy & Holthus, LLP
     MH# WA-19-155133                                                          108 1st Avenue South, Ste. 300
                                                                               Seattle, WA 98104
27                                                                             (206) 596-4856

28
       Case 19-11948-CMA             Doc 18   Filed 06/18/19     Ent. 06/18/19 14:56:07         Pg. 3 of 4
1
                                             CERTIFICATE OF SERVICE
2
              On 6/18/2019, I served the foregoing OBJECTION TO CONFIRMATION on the following individuals
3    by electronic means through the Court’s ECF program:

4              TRUSTEE
               Jason Wilson-Aguilar
5              courtmail@seattlech13.com

6

7
              I declare under penalty of perjury under the laws of the United States of America that the foregoing
8    is true and correct.

9                                                                           /s/ Salvador Arroyo
                                                                            Salvador Arroyo
10
             On 6/18/2019, I served the foregoing OBJECTION TO CONFIRMATION on the following individuals
11   by depositing true copies thereof in the United States mail, enclosed in a sealed envelope, with postage paid,
     addressed as follows:
12
               DEBTOR
               Stefan Persson, 2666 37th Ave SW, Seattle, WA 98126
13
               BORROWER
14             Lisa K Persson, 2666 37th Ave SW, Seattle, WA 98126

15

16            I declare under penalty of perjury under the laws of the United States of America that the foregoing
     is true and correct.
17
                                                                            /s/ Hue Banh
                                                                            Hue Banh
18

19

20

21

22

23

24

25

26   Certificate of Mailing- 4                                                       McCarthy & Holthus, LLP
     MH#WA-19-155133                                                                 108 1st Avenue South, Ste. 300
                                                                                     Seattle, WA 98104
27                                                                                   (206) 596-4856

28
       Case 19-11948-CMA             Doc 18      Filed 06/18/19      Ent. 06/18/19 14:56:07           Pg. 4 of 4
